IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs February 29, 2012

          STATE OF TENNESSEE v. JONATHAN CURTIS AUSTIN

              Direct Appeal from the Criminal Court for Greene County
                     No. 11CR063      John F. Dugger, Jr., Judge




                 No. E2011-01389-CCA-R3-CD - Filed August 30, 2012


Defendant, Jonathan Austin, was indicted by the Greene County Grand Jury for one count
of aggravated assault, a Class C felony. Following a jury trial, Defendant was convicted as
charged. On appeal, Defendant argues that the evidence at trial was insufficient to support
his conviction. After a careful review of the record, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the court, in which J ERRY L. S MITH and
R OGER A. P AGE, JJ., joined.

Paul Whetstone, Morristown, Tennessee, for appellant, Jonathan Curtis Austin.

Robert E. Cooper, Jr., Attorney General and Reporter; Lacy Wilber, Assistant Attorney
General; Greg W. Eichelman, District Attorney General; Ritchie Collins, Assistant District
Attorney General; and Cecil Mills, Assistant District Attorney General, for the appellee, the
State of Tennessee.

                                          OPINION

Facts

        On August 25, 2010, Adam Arrington, with the Third Judicial Drug Task Force, was
conducting a controlled purchase of “pills” with confidential informant Kara Short. Agent
Arrington searched Ms. Short, gave her money for the purchase, and “wired” her with two
audio recorders. Ms. Short then called Katie Griffin and arranged to meet her in the parking
lot of a store to buy the pills. Ms. Griffin “was going to be a middle man.” Agent Arrington
watched Ms. Short get into a vehicle with Ms. Griffin, and Ms. Griffin drove to a driveway
approximately 20 feet from the intersection of Old Knoxville Highway and Ely Road. As
they drove away, Agent Arrington “lost communication with the informant” and could no
longer hear the audio. He testified that he was not concerned because “[he] could call them
on the telephone if [he] needed to talk to her or she thought something was wrong she could
have called [him].” Agent Arrington followed them and parked on Ely Road to “monitor the
situation.” As he drove past, he saw Defendant standing beside Ms. Griffin near the driver’s
side of Ms. Griffin’s vehicle. He testified that Defendant’s back was to him, and as he drove
by, he got “a real quick look.” Agent Arrington testified that “it looked like a drug deal,” and
he continued driving to the next road on the right, where he parked and waited a “few
moments” before he drove back toward the intersection. He saw Ms. Griffin’s vehicle
driving toward the store where Ms. Griffin had picked up Ms. Short, and he drove back to
the meeting place to wait for Ms. Short.

       When Ms. Short arrived, she was crying and distraught and “physically shaken.”
Agent Arrington had to light Ms. Short’s cigarette because she was shaking so badly. He
reassured her that she was safe, and after approximately 25 minutes and “three or four
cigarettes later,” Ms. Short gave a statement to Agent Arrington. In her statement, Ms. Short
wrote:

        [Katie Griffin] called [Defendant] and he couldn’t get a ride so we went to
        his house[.] Katie got out of the car [and] handed him the money.
        [Defendant] pulled out a gun[,] pointed it at Katie[,] and told us to get out
        of there. I saw the gun so we left. It was a black revolver. She took me
        back to my truck at the store and I met back with [Drug Task Force Agents].

       In another statement, Ms. Short wrote, “I was afraid for my life when I was with Katie
[Griffin] and [Defendant] pulled a revolver on Katie and pointed it at me.” Agent Arrington
did not see Defendant holding a gun. Agent Arrington testified, “When I was coming around
the curve on the old Knoxville Highway and seen [sic] them standing over there, it appeared
to me nothing more than they’re buying pills. The same way it’s looked every other time.”

       Bobby Daniel Ely testified that he was a dairy farmer in Mosheim, and Defendant
worked for him. Mr. Ely testified that he carried a gun, a .38 revolver, with him to the milk
barn for protection. He kept the gun in a “gun bag” on the table, and he “just carried it out
as [he went] and lay it in the truck, and when back in the house [he] laid it back on the table.”

       On August 25, 2010, while he and Defendant were working on the property, Ms.
Griffin text messaged Mr. Ely and asked him to participate in “[a] fake robbery.” She asked
him to “pull a gun on somebody and take money from them.” Mr. Ely refused and “went on
working and didn’t thin[k] anymore of it.” Defendant was with Mr. Ely when he received

                                               -2-
the call. Defendant asked Mr. Ely if he was going to do it, and Mr. Ely said, “no.”
Defendant said, “I will if you don’t want to.” Mr. Ely continued working, and Defendant
worked with him. Then, Defendant “disappeared for about fifteen, twenty minutes there,
once.” When Defendant returned, Mr. Ely asked where he had been and Defendant told him
that “he went and helped with the fake robbery and [Defendant] said, ‘I put your gun back
in the truck.’” Mr. Ely did not see what happened. They continued working until “milking
time,” when Mr. Ely drove Defendant to the feed store to meet “Katie and Tony.” Mr. Ely
did not hear their conversation. Later that evening, Defendant gave Mr. Ely one hundred
dollars. Mr. Ely testified that Defendant “owed [him] money on a car [he] had loaned him.”

       At approximately 1:30 a.m., Mr. Ely spoke to Agent Arrington, who wrote a statement
for Mr. Ely and read it to him because Mr. Ely does not read very well. Mr. Ely testified that
Agent Arrington had written that Mr. Ely gave a gun to Defendant; however, Mr. Ely asked
Agent Arrington to correct the statement because he did not give Defendant a gun.

       Kara Short testified that she was working as a confidential informant for the Drug
Task Force on August 25, 2010. Her code name as a confidential informant was Romeo Cox.
She met with Agent Arrington and Kim Davis, and she was wired with an audio recorder and
given one hundred dollars to purchase drugs. She then drove to meet Katie Griffin. Ms.
Short got into Ms. Griffin’s vehicle, and they drove to a location where Ms. Short believed
they were going to buy drugs.

       Ms. Short testified that when they drove to meet Defendant, Defendant was standing
beside the road. Ms. Short gave Ms. Griffin the money, and Ms. Griffin got out of the
vehicle. Ms. Short testified, “[Defendant] started to get loud, and when I looked out the
window he had a gun in his hand.” Defendant pointed the gun at them and shouted at them
to “get out of here.” Ms. Griffin got into the vehicle, and they drove away.

       The following was recorded:

        Defendant:     What the f[ ]. Get the f[ ] out of here. Who the f[ ] you got
                       up here? I’ll f[ ]ing blow your goddamn brains out. You
                       don’t bring mother f[ ]ers up here like that. What the f[ ]?

        Ms. Griffin: Dude, Jonathan, what the f[ ] is that?

        Defendant:     Go back home.

        Ms. Short:     What the hell?



                                             -3-
Ms. Griffin: [ ]damn.

Ms. Short:    What the f[ ] is his problem?

Ms. Griffin: They . . . oh.

Ms. Short:    I thought you said it was okay.

Ms. Griffin: He told me it was. Holy f[ ]. I’m going to have a f[ ]ing
             heart attack. I have never had a f[ ]ing gun pulled on me
             Kara.

Ms. Short:    Does he have my money?

Ms. Griffin: Yeah.

Ms. Short:    He’s got my money.

Ms. Griffin: Yeah.

Ms. Short:    And he pulled a f[ ]ing gun on you.

Ms. Griffin: Yeah. Oh my god.

Ms. Short:    That’s f[ ]ed up. Now I am going to have to pay this dude
              back.

Ms. Griffin: No, you’re not. I will.

Ms. Short:    [ ]damn it, dude.

Ms. Griffin: Dude, he cocked that mother f[ ]er and everything. He was
             serious, wasn’t he?

Ms. Short:    Yeah, and he sure did have a f[ ]ing gun, dude.

Ms. Griffin: Oh my.

Ms. Short:    This is twice in a row. This is bull[ ]. I’m gonna go to the [
              ]damn house. I am not going to f[ ]ing move.

                                    -4-
        Ms. Griffin: I’ve got the money back at the house to pay you back, Kara.
                     F[ ] I’d rather pay somebody back than get my [ ]damn brains
                     blowed out.

        Ms. Short:     I see you on that one.

        Ms. Griffin: You know that black truck right there has been following us.
                     It went the other way. They was at the store. Wonder what
                     the hell is up with that?

        Ms. Short:     Your guess is as good as mine.

        Ms. Griffin: Huh?

        Ms. Short:     I said your guess is as good as mine. I have to f[ ]ing text
                       him and tell him I lost his [ ]damn money.

                       Now I ain’t never gonna get my car out of impound.
                       [Phone ringing]

                       Hello? Yeah, I’m coming home, but guess what? Dude
                       pulled a gun on us. No, I’m not kidding. He had a f[ ]ing
                       gun in his hand and cocked it and all.

        Ms. Griffin: Stuck it right in my face.

        Ms. Short:     Stuck it right in Katie’s face. Yeah, we’re okay. Okay.
                       Alright. Bye.

        They returned to the store where Ms. Short left her truck. After Ms. Short walked
away from Ms. Griffin, Ms. Short got back inside her vehicle and said, “Great. I can’t
believe that mother f[ ]er pulled a f[ ]ing gun. A f[ ]ing gun. A big black gun. And I’ll show
you where that mother f[ ]er lives. That is some crazy bullsh[ ].” Ms. Short believed she
“was getting robbed.” She thought that Agent Arrington could hear the exchange and
expected him to help her. When Ms. Short returned to the meeting place where the agents
were, she was shaking. She told the agents that Defendant pointed the gun in her “general
direction.” Ms. Short has not acted as a confidential informant since the incident. She
testified, “That was it for me . . . I’m not doing that. I’m not putting my life in danger like
that.” Ms. Short did not know that Ms. Griffin was involved in planning the incident. She
testified that she asked Ms. Griffin if Defendant had pulled a gun on her because she thought

                                                -5-
that the Drug Task Force agents were listening to her. She wanted the agents to hear her say
that there was a gun.

        Katie Griffin testified that on August 25, 2010, Ms. Short called her, “asking to
purchase some Roxycodones.” Ms. Griffin “made a couple of phone calls” and met up with
Ms. Short. They drove to a gas station, but “no one showed up.” She called Mr. Ely and
asked if he had any pills, and he said yes. As she drove to Mr. Ely’s property, she noticed
a truck that looked “suspicious,” and she “got scared.” She “sent a text message to them
telling them that [she] was worried about the deal and when [she] got there to act like they
were robbing [her].” When they arrived, Ms. Griffin stepped out of her car and handed
Defendant a one hundred dollar bill. Defendant “pulled the gun out of his waist and pointed
it at me and started screaming and going on.” She testified that she got back into her car, and
Ms. Short asked, “What the f[ ] is going on? Did he just pull a gun on you?” Ms. Griffin
testified that she set up the fake robbery “to just get the money where [she] was strung out
on drugs.” She testified that she “got scared and didn’t want to do it but [she] went and done
it anyway.”

        Ms. Griffin acknowledged that she did not know whether Ms. Short had seen the gun;
she testified, however, “I don’t think the girl is going to lie about seeing the gun, though.”
She testified that when she got back inside her car, Defendant “still had the gun out. There
is a very good possibility that she did see that gun.”

        Defendant testified that he was 29 years old and had completed tenth grade. He
testified that he “worked [his] entire life.” He began working at age nine cleaning up at
roofing jobs with his father, and he had worked various jobs since then. Defendant denied
ever having sold drugs. Defendant began working at Mr. Ely’s dairy farm two or three
months before this incident. Defendant testified that he had met Ms. Griffin one time prior
to this incident. He went to her apartment with Mr. Ely, and Ms. Griffin “was doing him
favors for the pills.”

        On August 25, 2010, Defendant was working for Mr. Ely. Mr. Ely told Defendant
that Ms. Griffin had called him and told him that she wanted “to make it look like he robbed
her,” and Mr. Ely asked Defendant if he would do it for him. Defendant testified, “Foolishly,
I said yes.” Defendant testified that Mr. Ely gave him the pistol out of his truck. Defendant
and Mr. Ely stood beside Mr. Ely’s truck and waited for Ms. Griffin to arrive. When they
saw her, Mr. Ely told Defendant to meet her at the end of the driveway. Defendant admitted
that it was his voice on the audio recording. Defendant testified that the gun was in his
waistband and that his shirt was covering it. Ms. Griffin got out of her car and handed
Defendant the money. Defendant testified that Ms. Griffin “wanted [him] to tell her to get
out of [there] because of the woman in the car.” Defendant testified that he pulled his shirt

                                              -6-
up to reveal the gun, but he “never pulled the gun out of [his] waist, never.” Defendant
testified that he could not see Ms. Short, and he was “trying to stay out of sight of
everybody.” Defendant gave Mr. Ely the one hundred dollar bill that Ms. Griffin gave him.
He testified that he participated in the fake robbery because Mr. Ely asked him to do it.

        Officer Kenny Carter testified that he had sworn out a warrant against Ms. Griffin.
In his affidavit, Officer Carter stated that on March 20, 2011, Ms. Griffin called the police
and reported that someone was breaking into her apartment, but she was not at her apartment.
An investigation revealed that Ms. Griffin had been in the apartment, and she reported a
burglary “due to [a] dispute over clothing involving Christie Phipps.” The affidavit also
stated that Ms. Griffin had “further misled police stating that Stacey Shelton was not inside
the apartment. Shelton was found hiding in a closet due to an outstanding violation of
probation.” Ms. Griffin was charged with a felony and later pled guilty to disorderly
conduct, a misdemeanor.

      Joann Bowman testified that Defendant’s sister was married to her son, and she had
known Defendant for 16 years. She testified that she believed Defendant was an honest
person.

Analysis

       On appeal, Defendant asserts that the evidence at trial was insufficient to support his
conviction for aggravated assault. Specifically, Defendant argues that “the only reasonable
conclusion” based on the evidence is that Ms. Short did not see a gun, and consequently, she
could not have been in fear. Therefore, Defendant contends, the State failed to prove an
element of the offense.

        Our standard of review regarding sufficiency of the evidence is “whether after
viewing the evidence in the light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt.” Jackson
v. Virginia, 443 U.S. 307, 319 (1979). See also Tenn. R. App. P. 13(e). After a jury finds
a defendant guilty, the presumption of innocence is removed and replaced with a presumption
of guilt. State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992). Consequently, the defendant
has the burden on appeal of demonstrating why the evidence was insufficient to support the
jury’s verdict. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). The appellate court does
not weigh the evidence anew; rather, “a jury verdict, approved by the trial judge, accredits
the testimony of the witnesses for the State and resolves all conflicts” in the testimony and
all reasonably drawn inferences in favor of the State. State v. Harris, 839 S.W.2d 54, 75
(Tenn. 1992). Thus, “the State is entitled to the strongest legitimate view of the evidence and
all reasonable or legitimate inferences which may be drawn therefrom.” Id. (citation

                                              -7-
omitted). This standard of review applies to guilty verdicts based upon direct or
circumstantial evidence. State v. Dorantes, 331 S .W.3d 370, 379 (Tenn. 2011) (citing State
v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)). In Dorantes, our Supreme Court adopted
the United States Supreme Court standard that “direct and circumstantial evidence should be
treated the same when weighing the sufficiency of such evidence.” Id. at 381. Accordingly,
the evidence need not exclude every other reasonable hypothesis except that of the
defendant’s guilt, provided the defendant’s guilt is established beyond a reasonable doubt.
Id.

       A person commits aggravated assault when he or she knowingly commits an assault
and uses or displays a deadly weapon. Tenn. Code Ann. § 39-13-102(a)(1)(A)(ii). A person
commits assault when he or she knowingly causes another to reasonably fear imminent
bodily injury. Tenn. Code Ann. § 39-13-101(a)(2).

       In a light most favorable to the State, the evidence at trial established that Ms. Short,
acting as a confidential informant, and Ms. Griffin met Defendant to purchase drugs. When
they arrived, Ms. Griffin stepped out of her vehicle, and Defendant began yelling at her.
Defendant pulled out a gun and pointed at Ms. Griffin. Ms. Short, who remained inside the
vehicle, saw the gun in Defendant’s hand. She testified that she saw the barrel and “the
revolver part.” She testified that Defendant pointed the gun in her “general direction . . .
enough for [her] to know what the gun looked like and see the tip of the barrel, like [her]
eyes were looking into it.” After the incident, Ms. Short was visibly shaken and upset.

        Defendant asserts that Ms. Short’s testimony at trial that she saw the gun should not
be believed because it “emanated from the vocal apparatus of one who made a living by
assuming a false identity under false pretenses, [and] is beset with an abundance of counter-
veiling proof.” Defendant attempts to discredit Ms. Short based on the audio recording, in
which she stated, “And he pulled a f[ ]ing fun on you?” Defendant contends that the audio
recording makes it obvious that Ms. Short did not see a gun and was not in fear. Ms. Short
testified at trial, however, that she believed the Drug Task Force agents could still hear her,
and she wanted them to hear her say that there was a gun. Ms. Short is also heard saying,
“Yeah, and he sure did have a f[ ]ing gun, dude.” Then, she described the gun as a “big black
gun” although Ms. Griffin had not mentioned the color or type of gun.

       In his argument, Defendant relies upon facts which were placed before the jury. His
argument is essentially nothing more than a challenge to the weight and credibility of the
evidence admitted. All of this evidence was put before the jury at trial through the
presentation of witnesses, exhibits, and cross-examination by the defense. It is the jury’s
responsibility to determine the credibility of the witnesses and the weight to be given their
testimony. This Court will not reweigh the evidence or substitute its inferences for those of

                                              -8-
the trier of fact. The jury in this case heard the testimony of all witnesses and viewed and/or
listened to the exhibits. Based on the jury’s verdict, the jury accredited the testimony of the
State’s witnesses and rejected the defendant’s claim. Defendant is not entitled to relief.

                                      CONCLUSION

       The judgment of the trial court is affirmed.

                                                    _________________________________
                                                    THOMAS T. WOODALL, JUDGE




                                              -9-